Exhibit 10.1

Execution Version

Cole Office & Industrial REIT (CCIT II), Inc.

2398 E. Camelback Road, 4th Floor

Phoenix, Arizona 85016

October 29, 2020

Cole Corporate Income Management II, LLC

2398 E. Camelback Road, 4th Floor

Phoenix, Arizona 85016

Attention: President

Re: Cole Office & Industrial REIT (CCIT II), Inc. – Advisory Agreement

Ladies and Gentlemen:

This letter agreement sets forth certain agreements and understandings that each
of Cole Corporate Income Management II, LLC, a Delaware limited liability
company (the “Advisor”), Cole Office & Industrial REIT (CCIT II), Inc., a
Maryland corporation (the “Company”), and Griffin Capital Essential Asset REIT,
Inc. (“GCEAR”), has agreed to undertake in connection with the Company’s
proposed business combination (the “GCEAR Merger Transactions”) with GCEAR
pursuant to the Agreement and Plan of Merger among the Company, GCEAR, Griffin
Capital Essential Asset Operating Partnership, L.P., GRT (Cardinal REIT Merger
Sub), LLC, GRT OP (Cardinal New GP Sub), LLC, GRT OP (Cardinal LP Merger Sub),
LLC, GRT OP (Cardinal OP Merger Sub), LLC, Cole Corporate Income Operating
Partnership II, LP and CRI CCIT II LLC, dated as of the date hereof (the “GCEAR
Merger Agreement”). Capitalized terms used but not defined herein shall have the
respective meanings given to such terms in the Advisory Agreement, dated as of
August 27, 2013 (as amended, the “Advisory Agreement”), by and between the
Company and the Advisor, as amended. This letter agreement constitutes an
amendment to the Advisory Agreement in accordance with Section 6.04 thereof.

1. Termination.

 

  a.

Termination Upon Consummation of Mergers. Effective upon consummation of the
GCEAR Merger Transactions in accordance with the GCEAR Merger Agreement, the
Advisor and the Company hereby irrevocably terminate the Advisory Agreement,
without any further liability or obligation on the part of any party thereto,
except as set forth herein. In the event the Advisory Agreement is terminated
pursuant to this Section 1, the Company shall pay the SPF Payment and the DF
Payment pursuant to Sections 3 and 4, respectively, hereof.

 

  b.

Early Termination by the Advisor. Other than a termination because of a material
breach of the Advisory Agreement (a “Breach Event”) by the Company, the Advisor
shall not take any action to terminate the Advisory Agreement with effect prior
to the earlier to occur of the following dates (the “Advisor Outside Date”) (i)
the consummation of the GCEAR Merger Transactions and (ii) June 30, 2021. In the
event that the Advisory Agreement is terminated by the Advisor for a Breach
Event by the Company prior to the Advisor Outside Date, then the Subordinated
Performance Fee due shall equal the SPF Payment and the Disposition Fee due
shall equal the DF Payment, and the Company shall pay the SPF Payment and the DF
Payment pursuant to Sections 3 and 4, respectively, hereof.

 

  c.

Early Termination by the Company. The Company shall have the right to terminate
the Advisory Agreement in accordance with its terms. In the event the Advisory
Agreement is terminated by the Company prior to the Advisor Outside Date for any
reason other than for a Breach Event by the Advisor, then the Subordinated
Performance Fee due shall equal the SPF Payment and the Disposition Fee due
shall equal the DF Payment, and the Company shall pay the SPF Payment and the DF
Payment pursuant to Sections 3 and 4, respectively, hereof.



--------------------------------------------------------------------------------

2. Release. Subject to the terms set forth herein, effective upon a termination
of the Advisory Agreement (a “Termination”) and acceptance by the Advisor of the
SPF Payment and the DF Payment, the Advisor acknowledges and agrees that by
accepting the SPF Payment and the DF Payment at such time, the Advisor, on
behalf of itself and each of its affiliates, divisions, parents, subsidiaries,
predecessors, successors and assigns, and, in their capacity as such, each of
their respective officers, directors, trustees, owners, shareholders, members,
managing members, agents, employees, partners, principals, attorneys, insurers,
and representatives, releases, remises and forever discharges the Company and
each of its affiliates, divisions, parents, subsidiaries, predecessors,
successors and assigns, and, in their capacity as such, each of their respective
officers, directors, trustees, owners, shareholders, members, managing members,
agents, employees, partners, principals, attorneys, insurers, and
representatives from any and all claims, suits, controversies, actions, causes
of action, debts, damages, obligations or liabilities of any kind or nature
whatsoever, whether at law or in equity, whether known or unknown, and whether
now existing or which may hereafter accrue by reason of any facts or
circumstances existing on or before the date of acceptance by the Advisor of the
SPF Payment and the DF Payment, which arise out of or are related to or
connected with the Advisory Agreement or termination thereof; except in respect
of matters arising out of the obligations that survive the Termination as set
forth in Section 9 hereof (the “Surviving Matters”), including, for the
avoidance of doubt, with respect to the obligation of the Company under
Section 4.03(a) of the Advisory Agreement to pay to the Advisor (i) any unpaid
reimbursements of expenses incurred by the Advisor consistent with prior
practice in connection with the services it provides to the Company pursuant to
the Advisory Agreement in accordance with Section 3.02 of the Advisory
Agreement, subject to the provisions of Section 3.04 thereof (“Reimbursable
Expenses”), (ii) any indemnification to which the Advisor is entitled, and
(iii) accrued but unpaid fees payable to the Advisor pursuant to the terms of
the Advisory Agreement prior to Termination, in each case, whether billed or
claimed prior to or after the Termination, other any Subordinated Performance
Fee and any Disposition Fee, which shall be paid in accordance with Section 3
and Section 4 hereof, as applicable (the foregoing clauses (i), (ii) and (iii),
the “Remaining 4.03 Obligations”).

3. Subordinated Performance Fee. Subject to the terms set forth herein, upon
Termination for any reason other than a Breach Event by the Advisor, the Company
shall pay to the Advisor a Subordinated Termination Fee, and the Company and the
Advisor hereby agree that the Subordinated Performance Fee payable by the
Company to the Advisor pursuant to Section 3.01(c) of the Advisory Agreement
upon the Termination shall be an amount equal to $26,688,591 (the “SPF
Payment”), which amount was arrived at pursuant to the calculations set forth on
Exhibit A attached hereto. The Company represents and warrants that the SPF
Payment has been determined and approved by a majority of the Independent
Directors. Upon delivery of the SPF Payment by the Company to the Advisor, the
Advisor shall be deemed to have accepted the SPF Payment, including for purposes
of Section 2 hereof.

4. Disposition Fee. Subject to the terms set forth herein, upon Termination for
any reason other than a Breach Event by the Advisor, the Company shall pay to
the Advisor a Disposition Fee, and the Company and the Advisor hereby agree that
the Disposition Fee payable by the Company to the Advisor pursuant to
Section 3.01(d) of the Advisory Agreement upon the Termination shall be an
amount equal to $1,750,000 (the “DF Payment”), which amount was arrived at
pursuant to the calculations set forth on Exhibit B attached hereto. The Company
represents and warrants that the DF Payment has been determined and approved by
a majority of the Independent Directors. Upon delivery of the DF Payment by the
Company to the Advisor, the Advisor shall be deemed to have accepted the DF
Payment, including for purposes of Section 2 hereof. For the avoidance of doubt,
the Company also agrees to pay amounts payable in respect of any unpaid
Reimbursable Expenses.

5. No Other Amounts Due. After the payments described in Section 3 and Section 4
hereof have been paid, the Advisor hereby acknowledges and agrees that all fees,
payments and other amounts owed to the Advisor under the Advisory Agreement have
been satisfied in full, other than the Remaining 4.03 Obligations.

6. Proxy Solicitation. Prior to the Termination, the Company hereby requests
that the Advisor, and the Advisor shall, consistent with its obligations under
the Advisory Agreement, use good faith efforts, which efforts shall be
consistent with efforts historically taken by the Advisor with respect to
stockholder meetings of the Company, to cooperate and provide assistance to the
Company and GCEAR in soliciting proxies from stockholders of CCIT II to vote
their shares of CCIT II Common Stock (as defined in the GCEAR Merger Agreement)
at the Stockholders Meeting (as defined in the GCEAR Merger Agreement).

7. Further Duties of the Advisor. The Advisor shall, promptly upon the
Termination:

 

  (a)

deliver to the Company or the REIT Surviving Entity (as defined in the GCEAR
Merger Agreement), as applicable, (i) all money collected and held for the
account of the Company pursuant to the Advisory Agreement, after deducting any
accrued compensation and unpaid Reimbursable Expenses to which it is then
entitled and (ii) all assets, including the Assets, and documents of the Company
then in the custody of the Advisor; and

 

2



--------------------------------------------------------------------------------

  (b)

deliver to the Company or GCEAR, as applicable, a full accounting, including a
statement showing all payments collected by it and a statement of all money held
by it, covering the period following the date of the last accounting furnished
to the Board.

8. Acknowledged and Agreed. GCEAR hereby acknowledges the SPF Payment, the DF
Payment and the Remaining 4.03 Obligations, and acknowledges and agrees that if
any amounts in respect of the SPF Payment, the DF Payment and the Remaining 4.03
Obligations remain outstanding as of the consummation of the REIT Merger (as
defined in the GCEAR Merger Agreement), they shall be become obligations of the
REIT Surviving Entity (as defined in the GCEAR Merger Agreement). The Advisor
acknowledges and agrees that at the effective time of the REIT Merger, the REIT
Surviving Entity shall succeed to the rights and obligations of the Company in
respect of the Surviving Matters.

9. Survival; Amendment. Notwithstanding the Termination, the provisions of
Sections 2.05 and 2.06 and Sections 4.03 (other than the Subordinated
Performance Fee or the Disposition Fee, which shall be paid in accordance with
Section 3 or 4 hereof), 5.01, 5.02, and 6.02 through 6.11 of the Advisory
Agreement, as amended by this letter agreement, shall survive the termination of
the Advisory Agreement. No amendment or waiver of any provision of this letter
agreement shall be effective without the prior written consent of each party
hereto. For the avoidance of doubt, this Section 9 supersedes the last two
sentences of Section 4.02 of the Advisory Agreement. For purposes of
Section 6.03 of the Advisory Agreement, GCEAR’s notice address (and the REIT
Surviving Entity’s notice address upon consummation of the GCEAR Merger
Transactions) shall be as follows:

Griffin Capital Essential Asset REIT, Inc.

1520 E. Grand Avenue

El Segundo, CA 90245

Attn: Javier Bitar and Howard Hirsch

E-mail: jbitar@griffincapital.com and hhirsch@griffincapital.com

with copies (which shall not constitute notice) to:

Griffin Capital Essential Asset REIT, Inc.

c/o Griffin Capital Real Estate Company, LLC

150 N. Riverside Plaza, Suite 1950

Chicago, IL 60606

Attn: Nina Momtazee Sitzer

E-mail: nsitzer@griffincapital.com

10. Successors and Assigns. Subject to Section 8 hereof, neither the Company nor
the Advisor shall assign (voluntarily, by operation of law or otherwise) the
Advisory Agreement, as amended by this letter agreement, or any right, interest
or benefit under the Advisory Agreement, as amended by this letter agreement,
without the prior written consent of the other; provided, however, that upon
consummation of the GCEAR Merger Transactions, the Advisory Agreement, as
amended by this letter agreement, shall be deemed assigned to the REIT Surviving
Entity (as defined in the GCEAR Merger Agreement) by operation of law; provided
further, however, that following consummation of the GCEAR Merger Transactions,
the REIT Surviving Entity may assign the Advisory Agreement, as amended by this
letter agreement, to GCEAR. Subject to the foregoing, this letter agreement
shall be fully binding upon, inure to the benefit of, and be enforceable by, the
parties hereto and their respective successors and assigns. For the avoidance of
doubt, this Section 10 supersedes Section 6.01 of the Advisory Agreement.

11. Severability. The provisions of this letter agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

 

3



--------------------------------------------------------------------------------

12. Choice of Law; Venue. The provisions of this letter agreement shall be
construed and interpreted in accordance with the laws of the State of Arizona
(without giving effect to its conflicts of laws principles), and venue for any
action brought with respect to any claims arising out of this letter agreement
shall be brought exclusively in Maricopa County, Arizona.

13. Termination of GCEAR Merger Agreement. In the event that the GCEAR Merger
Agreement is terminated in accordance with its terms, then this letter agreement
will be automatically terminated effective upon the termination of the GCEAR
Merger Agreement and will be null and void.

14. Waiver. Neither the failure nor any delay on the part of a party hereto to
exercise any right, remedy, power or privilege under this letter agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any other right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party hereto asserted to have granted such waiver.

15. Parties in Interest. Nothing in this Agreement shall create or be deemed to
create any third-party beneficiary rights in any other person not a party to
this Agreement.

16. Entire Agreement. The Advisory Agreement, as amended by this letter
agreement, contains the entire agreement and understanding between the parties
hereto with respect to the subject matter hereof, and supersedes all prior and
contemporaneous agreements, understandings, inducements and conditions, express
or implied, oral or written, of any nature whatsoever with respect to the
subject matter hereof. This letter agreement may not be amended or supplemented
other than by an agreement in writing signed by the parties hereto.

17. Counterparts. This letter agreement may be executed (including by e-mail
transmission) with counterpart signature pages or in counterpart copies, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument comprising this letter agreement.

[Signatures Follow]

 

4



--------------------------------------------------------------------------------

If the foregoing accurately sets forth your understanding of our agreement,
please sign and return the enclosed copy of this letter agreement.

 

Very truly yours, Cole Office & Industrial REIT (CCIT II), Inc. By:  

/s/ Avraham Shemesh

Name:   Avraham Shemesh Title:   President and Chief Executive Officer

 

Acknowledged and Agreed to

 

as of the date first written above:

Cole Corporate Income Management II, LLC By:  

/s/ Nathan D. DeBacker

Name:   Nathan D. DeBacker Title:   Vice President Griffin Capital Essential
Asset REIT, Inc. By:  

/s/ Michael J. Escalante

Name:   Michael J. Escalante Title:   Chief Executive Office and President

[Signature Page to Termination Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

SPF Payment Calculation

[See attached.]



--------------------------------------------------------------------------------

EXHIBIT B

DF Payment Calculation

[See attached.]